Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-02-20 have been accepted by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Satoh et al. (US 2019/0285885) discloses (Fig. 1) a vehicle display device (“vehicle HUD” discussed in [0004]) comprising:
a projection device (including elements 12, 13, 14, 15, and 16) including an image display device (12) outputting a display light (“12 is a mechanism for emitting laser light” as discussed in [0034]) and a regulating unit (15) configured to regulate a diffusion angle of the display light (“refractive power of the microlens array 15 can be adjusted… so that the diffusion angle is controlled and set” as discussed in [0037]), and to project the display light having passed through the regulating unit onto the windshield (light from 12 reflects off 14, passes through 15, reflects off 16, and then is projected onto the windshield 6, as seen in Fig. 1), wherein
the windshield outputs the display light projected from the projection device as diffracted light (16 includes a “diffraction grating” as discussed in [0040], and so outputs diffracted light to the windshield) directed to an eye range of the vehicle (labeled “R” in Fig. 1, see [0032] which discusses “displays a virtual image 7 that can be visually recognized by an observer (a vehicle's driver) 5 through a windshield 6”), and
the regulating unit is configured to regulate the diffusion angle of the display light to an upper limit angle or less (as seen in Fig. 7, 15 limits the diffusion angle to either θ1 or less, or θ2 or less, depending on direction).
However, while Satoh discloses a windshield to output the display light, Satoh fails to teach or suggest a reflection-type hologram disposed inside a windshield of a vehicle.  Satoh also fails to teach or suggest wherein the regulating unit is configured to regulate the diffusion angle of the display light to an upper limit angle or less “such that the display light reflected from the windshield is directed in a direction different from the eye range.”
Nakazawa et al. (US 5,859,714) discloses (Fig. 1 and 6) a vehicle display device comprising:
a reflection-type hologram (22 as seen in Fig. 6, also labelled 2 in Fig. 1) disposed inside a windshield of a vehicle (22 is in between the inner glass 23 and outer glass 24 of the windshield, as seen in Fig. 6); and
a projection device (including 4, 5, and 6) including an image display device (6) outputting a display light (“information display source is to provide information to be displayed as light 3” and “the light being emitted from a light source 6” discussed in column 7, lines 47-53) and a regulating unit (4) configured to regulate a diffusion angle of the display light (4 is a “collimeter” as discussed in column 7, line 52, and so will limit the light to general parallel beams), and to project the display light having passed through the regulating unit onto the hologram (as seen in Fig. 1, light from 6 passes through 4 to the hologram 2), wherein
the hologram outputs the display light projected from the projection device as diffracted light directed to an eye range of the vehicle (also seen in Fig. 1, light from 2 is projected towards the eye 1, with “the combiner comprising a hologram can diffract an optical information to the eyesight direction of the driver” discussed in column 1, lines 28-32).
However, Nakazawa still fails to teach or suggest “wherein the regulating unit is configured to regulate the diffusion angle of the display light to an upper limit angle or less such that the display light reflected from the windshield is directed in a direction different from the eye range.”

Kawazoe et al. (US 5,781,317) discloses (Fig. 3 and 9) a vehicle display device comprising:
a reflection-type hologram (94) and a windshield of a vehicle (91); and
a projection device (90) including an image display device outputting a display light (30), and to project the display light onto the hologram (as seen in Fig. 3), wherein
the hologram outputs the display light to an eye range of the vehicle (to the eye of the driver 92, also shown as an eye in Fig. 9), and
some of the display light reflected from the windshield is directed in a direction different from the eye range (as seen in Fig. 9, the “ghost image” is directed above the eye of the driver).
However, Kawazoe fails to teach or suggest that the display light reflected from the windshield is directed in a direction different from the eye range is due to “the regulating unit being “configured to regulate the diffusion angle of the display light to an upper limit angle or less.”

Kato et al. (US 5,726,782) discloses (Fig. 1 and 21) a vehicle display device comprising:
a reflection-type hologram (510) disposed inside a windshield of a vehicle (“hologram 510 of FIG. 12 is embedded and sealed in a vehicle windshield 592” as discussed in column 16, lines 2 and 3); and
a projection device (including 590 and 593) including an image display device (590) outputting a display light (530) and to project the display light onto the hologram (as seen in Fig. 21), wherein the hologram outputs the display light projected from the projection device as diffracted light directed to an eye range of the vehicle (to the eye of the driver 595), and
the display light reflected from the windshield is directed differently from the hologram (as seen in Fig. 1, “noise light” reflected from the surface is directed differently than the “reconstructed light” from the hologram).
However, the “noise light” and “reconstructed light” of both appear to be travelling in roughly the same direction, so it is unclear whether or not the noise light would be “directed in a direction different from the eye range,” and Kato still fails to teach or suggest a “regulating unit” and so fails to teach or suggest wherein the display light reflected from the windshield in a different direction is due to “the regulating unit is configured to regulate the diffusion angle of the display light to an upper limit angle or less.”

Wood et al. (US 5,231,379) discloses (Fig. 3B) a hologram (78) disposed within a windshield (14) wherein display light reflects differently off the windshield (eg. as 72t) than as the hologram (eg. as 68r).
However, the both reflected lights still appear to travel in roughly the same direction.

Yuan et al. (2021/0026137) discloses (Fig. 4) a hologram (418) applied to a windshield (416) wherein light reflected from the hologram (424) is directly differently than the light from the windshield (422) so that it is directed above the eye of the driver (eg. the top light ray 424 passes above the head of driver 420, as seen in Fig. 4, see also “the reflected visible light (one ray is denoted as the line 122) from the windshield 114 and the reflected IR light (one ray is denoted as the line 124) from the hologram 118 may have different reflection angles” as discussed in [0023]).
However, Yuan fails to teach that the “windshield” light is directed in a direction different from the eye range (and instead teaches the hologram light 424 passes above the head of driver 420).

Freeman (US 2001/0044010) discloses (Fig. 3) a heads up display for a vehicle wherein light reflected from different surfaces of the windshield are directed in a direction different from the eye range (for example, while light 140 reflects to the user’s eye, light 150 reflected does not, “a portion of the light ray is reflected from the surface 140 along line 150 such that it is not seen by the observer 20” as discussed in [0038]).
However, although Freeman teaches a laminated windshield (seen in Fig. 4), Freeman is not directed towards a hologram display.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the regulating unit is configured to regulate the diffusion angle of the display light to an upper limit angle or less such that the display light reflected from the windshield is directed in a direction different from the eye range” when combined with each of the other currently cited claim limitations.

Claims 2-14 are dependent upon claim 1, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691